Citation Nr: 1101719	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-18 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


ISSUE


Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Penny E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from August 1990 to August 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Togus, Maine.  

In August 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A transcript 
of the proceeding has been associated with the claims file. 

In April 2009, the Veteran submitted a statement requesting his 
claim to be reviewed by a Decision Review Officer.  Attached to 
this request were copies of the Veteran's application for 
Vocational Rehabilitation and the May 2006 rating decision 
denying entitlement to an evaluation of vocational 
rehabilitation.  It is unclear whether the Veteran wishes to 
reopen this claim.  As such, the matter is referred to the AOJ 
for clarification and adjudication, if necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Following the date of the issuance of statement of the case in 
April 2009, the Veteran submitted a private psychiatric 
consultation report.  This examination took place in September 
2009 and addresses the severity of the Veteran's service-
connected PTSD.  However, there is no subsequent supplemental 
statement of the case on file that addresses this new pertinent 
evidence and there is no written waiver of review of such 
evidence either by the Veteran or his representative on file. 
 
Pursuant to 38 C.F.R. § 20.1304(c) (2010), any additional 
pertinent evidence received by the Board that has not already 
been considered by the agency of original jurisdiction (AOJ) must 
be referred to the AOJ for initial review unless there has been a 
waiver of such referral by the claimant.  Thus, the case must be 
remanded to the RO to consider the evidence and conduct any 
further development deemed appropriate.

Because this matter must be remanded, the Board takes this 
opportunity to further develop the record.  The Veteran was last 
afforded a VA examination in March 2009.  In subsequently 
submitted evidence, it appears that the severity of the Veteran's 
PTSD symptoms may have increased in severity.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  On remand, the Veteran should be 
scheduled a VA examination to assess the current severity of his 
service-connected PTSD.  

Finally, during his August 2009 Board hearing, the Veteran 
testified that he continues to receive VA treatment for his 
service-connected PTSD at the Bangor, Maine VA Outpatient Clinic 
and the VA Medical Center in Togus, Maine.  He also indicated 
that he was scheduled for treatment in September 2009.  The last 
VA medical records associated with the claims file are dated in 
March 2009.  On remand, the RO should obtain updated VA medical 
records from the VA Medical Center in Togus, Maine and/or the VA 
Outpatient Clinic in Bangor, Maine.  
 
Accordingly, the case is REMANDED for the following action:

1.	Obtain updated VA treatment records form 
the VA Medical Center in Togus, Maine as 
well as the VA Outpatient Clinic in 
Bangor, Maine from March 2009 to the 
present.  

2.	After the above-mentioned development has 
been completed to the extent possible, the 
Veteran should again be afforded a VA 
psychiatric examination to evaluate the 
nature and severity of his service-
connected PTSD.  The claims folders and a 
copy of this Remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.

Based on the medical findings and a review 
of the claims file, the examiner should 
address the level of social and 
occupational impairment attributable to 
the Veteran's PTSD.  The examiner must 
provide accurate and fully descriptive 
assessments of all clinical findings 
resulting from the Veteran's service-
connected PTSD.  If it is not possible to 
differentiate between impairment resulting 
from PTSD and impairment resulting from 
any other nonservice-connected disorder, 
the examiner should state this in the 
report.  The examiner should assign a 
numerical code under the GAF scale 
provided in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition, 
and specifically indicate whether the GAF 
designation incorporates impairment caused 
by any non-service-connected psychiatric 
disorder.  

In addition to assessing the Veteran's 
current psychiatric status and 
symptomatology, the VA examiner should 
conduct a thorough review of the medical 
evidence of record and, to the extent 
possible, provide a medical opinion as to 
the evolving nature and severity of the 
Veteran's PTSD.  Specifically, the 
examiner should formulate a medical 
opinion as to whether the Veteran's 
current symptomatology has increased in 
severity since the March 2009 VA 
examination.  The examiner should also 
opine as to the Veteran's ability to 
obtain gainful employment due to his PTSD.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report 
and clearly indicate what records were 
reviewed in reaching such opinions.  If 
the examiner is unable to provide the 
requested information or opinions with any 
degree of medical certainty, the examiner 
should clearly indicate that.

3.	Thereafter, the RO should review all the 
evidence received since the April 2009 
statement of the case and readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

